DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, 10, 12-18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0192631 A1 to Grafton (hereinafter “Grafton”) in view of US 2014/0277448 A1 to Guerra et al. (hereinafter “Guerra”) (both references previously of record).
Regarding claim 1, Grafton discloses (see abstract; Fig. 1; [0006]-[0016]; and [0022]-[0029]) a suture construct (as shown in Fig. 1) comprising: a middle region (6) comprising a flat suture tape (see [0022]); two tail regions (4, as shown in Fig. 1, extending from either side of flat braid 6 at transitions 8 and 10) fixedly attached to and extending away from opposite ends of the middle region (see Fig. 1 and [0022]-[0023] & [0026]), wherein the tail regions are structured differently from the middle region (see Fig. 1 and [0023]-[0026], the suture 4 is structured differently from the flat braid 6).
Grafton further discloses (claim 12) wherein the middle region is tapered in a direction towards the tail regions (at transitions 8/10, see Fig. 1 and [0023]); (claim 13) wherein the tail regions comprise round sutures (see [0022]); (claim 14) wherein at least one of the middle region, the two tail regions, or the plurality of appendage loops is visually coded (see [0015], middle region and two tail regions); (claim 15) wherein at least part of the flat suture tape is braided (see [0022]-[0024]); (claim 16) wherein the flat suture tape has a rectangular configuration (see Fig. 1); (claim 17)  wherein at least part of the flat suture tape has a rectangular cross-section (see Fig. 1 and [0022]); and (claim 18) wherein the suture construct is configured to be applied for knotless fixation of tissue(see [0025]).
With respect to claim 1, Grafton fails to specifically disclose a plurality of appendage loops attached to and extending away from the middle region, the plurality of appendage loops arranged along a longitudinal axis of the flat suture tape.  Grafton fails to further specifically disclose (claim 8) at least one flexible strand configured to pass through the at least one appendage loop; and (claim 10) wherein the at least one flexible strand comprises a plurality of flexible strands. 
Guerra discloses (see abstract; Fig. 28; and [0022]-[0067]) a suture construct (20e, Fig. 28) comprising a middle region (20) comprising a flat suture tape (see [0060], [0021], [0031]-[0033]) and a plurality of appendage loops (22) attached to and extending away from the middle region and arranged along a longitudinal axis of the suture tape (see Fig. 28 and [0060], the loops are arranged along the longitudinal axis in that the plurality of loops are aligned/parallel with the longitudinal axis (as opposed to the loops being non-aligned and/or non-parallel with the longitudinal axis)), and a plurality of flexible strands configured to pass through the appendage loops (see [0060]) in the same field of endeavor for the purpose of providing a plurality of external eyelets used for suturing (see [0060]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grafton's suture construct with the external eyelets (aka, "appendage loops") of Guerra in order to provide a plurality of external eyelets used for suturing.

Regarding claim 19, Grafton discloses (see abstract; Fig. 1; [0006]-[0016]; and [0022]-[0029]) a suture construct (as shown in Fig. 1) comprising: a middle region (6) comprising a flat suture tape (see [0022]); two tail regions (4, as shown in Fig. 1, extending from either side of flat braid 6 at transitions 8 and 10) fixedly attached to and extending away from opposite ends of the middle region (see Fig. 1 and [0022]-[0023] & [0026]), wherein the tail regions are structured differently from the middle region (see Fig. 1 and [0023]-[0026], the suture 4 is structured differently from the flat braid 6).
With respect to claim 1, Grafton fails to specifically disclose at least one appendage loop attached to and extending away from the middle region; and at least one perforation that defines a shuttling loop formed through the middle region, wherein the shuttling loop is configured to remain unobstructed when the suture construct is implanted.
Guerra discloses (see abstract; Figs. 28-29; and [0022]-[0067]) a suture construct (20e, Fig. 28 in one embodiment, or 20f, Fig. 29 in another embodiment) comprising a middle region (20) comprising a flat suture tape (see [0060]-[0061], [0021], [0031]-[0033]) and in the first embodiment discloses a plurality of appendage loops (22) attached to and extending away from the middle region (see Fig. 28 and [0060]) and in the second embodiment discloses at least one perforation (22’) that defines a shuttling loop formed through the middle region, wherein the shutting loops remains unobstructed when the suture construct is implanted (see Fig. 29 and [0061]) in the same field of endeavor for the purpose of providing a plurality of external or internal eyelets used for suturing (see [0060]-[0061]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grafton's suture construct with the eyelets of Guerra in order to provide eyelets used for suturing, and further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of combining prior art elements according to known methods to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)) to provide the construct with both the external eyelets (aka, "appendage loops") and the internal eyelets (aka, the perforations defining “shuttling loops”) of Guerra in order to provide a plurality of external and internal eyelets used for suturing, thereby giving the surgeon the choice of using any desired combination of the internal or external eyelets as necessary since each type of eyelet would function in exactly the same way regardless of whether it is present in combination with the other type of eyelet.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafton in view of Guerra, as applied to claim 1 above, and further in view of US 2007/0135843 A1 to Burkhart et al. (hereinafter "Burkhart") (previously of record).
The combination of Grafton and Guerra discloses the invention substantially as claimed as discussed above, however, with respect to claim 11, the combination fails to specifically wherein at least one of the tail regions comprises a plurality of sequential loops formed thereon.  Burkhart discloses (see abstract; Figs. 1-6; and [0041]-[0055]), in the same field of endeavor, a suture construct (see [0041]) comprising an anchor (30) and a tail region (suture chain 22), at least one of the tail regions comprises a plurality of sequential loops formed thereon (loops 4, 14, 18, 20 as shown in Fig. 4) for the purpose of offering surgeons practical means for creating suture constructs of adjustable size without having to tie a knot in situ (see [0047]), where two suture chains provides load sharing and increases the construct footprint (see [0061]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s construct with the sequential loops taught by Burkhart, in order to offer surgeons practical means for creating suture constructs of adjustable size without having to tie a knot in situ, where two suture chains provides load sharing and increases the construct footprint.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafton in view of Guerra, as applied to claim 8 above, and further in view of US 2017/0181739 A1 to Breslich et al. (hereinafter “Breslich”) (previously of record).
The combination of Grafton and Guerra discloses the invention substantially as claimed as discussed above, however, with respect to claim 9, the combination fails to specifically wherein the at least one flexible strand comprises a suture tape.  Breslich discloses, in the same field of endeavor, the use of suture tape instead of round suture for the purpose of being advantageous for rotator cuff repairs because it can promote increased tissue-to-bone contact area and can more evenly distribute pressure compared to a typical, round suture (see [0005]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination’s construct with the suture tape taught by Breslich, in order to be advantageous for rotator cuff repairs because it can promote increased tissue-to-bone contact area and can more evenly distribute pressure compared to a typical, round suture.

Claim(s) 3-5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafton in view of Guerra, as applied to claims 2 and 1 above, and further in view of US 2012/0290004 A1 to Lombardo et al. (hereinafter “Lombardo”) (previously of record).
The combination of Grafton and Guerra discloses the invention substantially as claimed as discussed above, however, with respect to claims 3-4 and 6, the combination fails to specifically disclose a plurality of perforations that defines a shuttling loop formed through the middle region.
Lombardo discloses (see abstract; Figs. 1-2; and [0040]-[0050]), in the same field of endeavor, a suture construct (1, Figs. 1-2) comprising: a middle region (20) comprising a flat suture tape (see [0046]); and a plurality of perforations (passing locations 25+, see Fig. 2 and [0047]) that defines a shuttling loop through the middle region (accommodating filament 30, see Fig. 2 and [0047]) for the purpose of providing attachment points for the filament, which helps to position, align, and support the suture tape such that if the filament were to be removed from the suture tape after deployment of the construct, the suture tape would be allowed to collapse and shrink, allowing for easy removal, as well as allowing the suture tape to change shape to secure itself in a hole in bone, which makes an ideal combination for the reattachment of soft tissue to bone (see [0041]-[0042]).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination's suture construct with the perforations and filament of Lombardo in order to provide attachment points for the filament, which helps to position, align, and support the suture tape such that if the filament were to be removed from the suture tape after deployment of the construct, the suture tape would be allowed to collapse and shrink, allowing for easy removal, as well as allowing the suture tape to change shape to secure itself in a hole in bone, which makes an ideal combination for the reattachment of soft tissue to bone.  With respect to claim 5, the resultant combination would result in the plurality of appendage loops being arranged symmetrically with the plurality of perforations on the middle region (the external eyelets of Guerra would be mirror images across the axis of symmetry formed by the perforations taught by Lombardo).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafton in view of Guerra and Lombardo, as applied to claim 6 above, and further in view of US 5,366,480 to Corriveau et al. (hereinafter “Corriveau”) (previously of record).
The combination of Grafton, Guerra, and Lombardo discloses the invention substantially as claimed as discussed above, however, with respect to claim 7, the combination fails to specifically disclose wherein the at least one perforation is reinforced.
Corriveau discloses (see Figs. 1-2 and Col. 4, lines 18-41 and Col. 4, line 62 - Col. 5, line 10), in the same field of endeavor, a suture construct (pledget 1 and suture 30, Figs. 1-2) comprising a flat region (Figs. 1-2), wherein at least one perforation (2/3) that is capable of defining a shuttling loop (accommodating suture 30, Fig. 2) through the middle region is reinforced (via protuberances 10/11) for the purpose of acting as a reinforcement element which increase the margin of error in preventing the suture from cutting or tearing through the central portion of the construct formed between the openings (see Col. 4, lines 27-31), thus reducing the risk of tearing or other fracture of the construct by the suture is substantially reduced or eliminated (see Col. 4, lines 38-41).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Grafton, Guerra, and Lombardo by reinforcing the perforation, as taught by Corriveau, in order to act as a reinforcement element which increase the margin of error in preventing the suture from cutting or tearing through the central portion of the construct formed between the openings, thus reducing the risk of tearing or other fracture of the construct by the suture is substantially reduced or eliminated.

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments

Applicant’s arguments filed 07/25/2022, with respect to the claims as amended, have been fully considered but they are not persuasive.
Applicant alleges that claim 1, as amended, distinguishes from Grafton and Guerra because the appendage loops are not arranged “along the middle of the suture tape”.  However, the claim recites that the appendage loops are “arranged along a longitudinal axis of the flat suture tape”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the appendage loops are arranged along the middle of the suture tape (which is not the same thing as arranged along a longitudinal axis of the suture tape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The limitation “arranged along a longitudinal axis of the suture tape” merely requires that the loops are aligned/parallel with the longitudinal axis, as opposed to the loops being non-aligned and/or non-parallel with the longitudinal axis (such as the loops being attached at a 90 degree angle to the longitudinal axis around the short axis of the suture tape, or such as the loops being arranged in a helical orientation about the suture tape).  It does not require that the loops are attached to the suture tape at the middle of the suture tape.  Moreover, even if the claim did recite that the loops were attached to the suture tape at the middle of the suture tape, Guerra’s disclosure that the external eyelets may be provided in any number, have any shape, and may be provided along at least two lengths and/or around the perimeter of the fiber tape (see [0080]) would have made it obvious to one of ordinary skill in the art that a resultant combination could be attaching the loops to the middle of the suture tape on both the top surface and bottom surface of the suture tape.  Therefore, Applicant’s arguments are not persuasive.
With respect to new claim 19, Applicant’s statement that there is no suggestion in the known art to include both an appendage loop and a perforation since they have duplicative functionalities.  However, this is not persuasive as a prima facie case of obviousness under KSR does not require a suggestion for combining the two types of eyelets in the prior art itself.  Rather, if the prior art teaches each claimed element with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior reference; that in combination, each element merely performs the same function as it does separately when combined by one of ordinary skill in the art; and the results of the combination were predictable, then the claim is obvious.  Therefore, Applicant’s arguments are not persuasive.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771